In re George M. Porter, applying for writs of certiorari, prohibition, mandamus and for a stay order. Parish of Orleans, Juvenile Court. No. 187203.
Writ granted. Evidentiary hearing is ordered forthwith upon relator’s allegations that guilty plea was entered upon the assurance of his counsel that there would be no incarceration at LTI. State v. Baudoin, La., 334 So.2d 186.
Defendant relator is ordered returned to New Orleans and incarcerated in the Youth Study Center or other suitable facility in the trial judge’s discretion.